 AUTUMN MANORAutumn Manor, Inc. and Dorothy Broz, MaxineHill, and Sundra Kurtz. Cases 17-CA-10719-1,17-CA-10719-2, and 17-CA-10719-310 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 16 February 1983 Administrative Law JudgeJames M. Kennedy issued the attached decision.The General Counsel filed limited exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Autumn Manor, Inc., Florence, Kansas,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified:1. Insert the following as paragraph 2,b, and re-letter the subsequent paragraphs."b. Expunge from its files any reference to thediscriminatory discharge of Sundra Kurtz on 10November 1982 and notify her, in writing, that thishas been done and that evidence of this dischargewill not be used as a basis for future personnel ac-tions against her."2. Substitute the attached notice for that of theadministrative law judge.In adopting the judge's recommendation to dismiss the complaint al-legations involving Broz and Hill, we rely on his findings that their testi-fying before the State Department of Health and Environment had nodirect relationship to the working conditions of employees and thereforetheir conduct did not constitute protected activity. In doing so, we find itunnecessary to pass on the judge's statements concerning whether or nottheir activities constituted concerted activity.2 We shall modify the judge's recommended Order so as to require theRespondent to expunge from its files any reference to the discriminatorydischarge of Sundra Kurtz on 10 November 1981 and to notify her, inwriting, that this has been done and that evidence of this unlawful dis-charge will not be used against her. See Sterling Sugars, 261 NLRB 472(1982).268 NLRB No. 29APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL NOT terminate any employees for exer-cising such rights.WE WILL offer to Sundra Kurtz immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus enterest.WE WILL expunge from our files any referenceto the discriminatory discharge of Sundra Kurtz on10 November 1982 and notify her, in writing, thatthis has been done and that evidence of this dis-charge will not be used as a basis for future person-nel actions against her.AUTUMN MANOR, INC.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was tried before me at Emporia, Kansas, on Sep-tember 28-29, 1982, pursuant to a consolidated complaintissued by the Regional Director for Region 17 of the Na-tional Labor Relations Board on August 5, and which isbased on separate charges filed by Dorothy Broz,Maxine Hill, and Sundra Kurtz,' individuals (Broz, Hill,and Kurtz), on November 16 and November 20, 1981.'This case has been corrected to reflect the correct spelling of Kurtz'first name. See her spelling in the transcript as well as her signature onthe charge form.I All dates herein refer to 1981 unless otherwise indicated.~239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that Autumn Manor, Inc. (the Re-spondent) has engaged in certain violations of Section8(a)(1) of the National Labor Relations Act, as amended(the Act).Issues1. Whether or not it is a violation of the Act to dis-charge employees such as Broz and Hill for testifying ina state health department relicensing hearing.2. Whether the Respondent discharged employeeKurtz for inquiring about the reasons for the dischargeof Broz and Hill and thereby violated the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of both the General Counsel and the Respondent.3Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI. THE RESPONDENT'S BUSINESSThe Respondent admits it is a Kansas corporation op-erating the nursing home in question at Florence,Kansas; it further admits its annual gross volume of busi-ness exceeds $100,000 and that it annually purchasesgoods and materials valued in excess of $5,000 whichoriginate from sources outside Kansas. Accordingly, itadmits, and I find, that it is an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE ALI.EGED UNFAIR LABOR PRACTICESA. BackgroundThe Florence facility is one of four nursing homesowned by the Respondent at various locations in Kansas.The pleadings describe Harold Chapman as the "owner."At material times the administrator at Florence wasChlodine Fisher. While the exact nature of the patientpopulation at the Respondent's Florence facility is notclear, it apears that for the most part it provides residen-tial care for elderly patients, at least some of whom aremildly mentally ill. It can be inferred from the recordthat others are in various stages of senility or unable tocare for themselves. To care for these patients the Re-spondent's staff consists principally of nurses, nursesaides, social and recreational personnel, and food serviceemployees. It is not necessary, for the purposes of thiscase, to describe the administrative hierarchy within theFlorence operation as it relates to the direction of em-ployees in their duties. Two of the alleged discrimina-tees, Broz and Kurtz, are nurses aides. Hill was the"social service designee."Broz was the most experienced of the three, havingbeen hired in 1974, leaving after 18 months, and beingrehired in 1978. Her employment was then continuous,3 The Respondent filed a motion to file its brief out of time. In theabsence of opposition the motion has been granted.until November 9, 1981, when she was discharged. Hill,prior to her discharge on the same date, had been em-ployed for about 4 years. The first two were as activitiesdirector and the last two as the social service designee.Kurtz is a young woman in her early 20's. She was ini-tially hired in July 1980 and worked until approximatelyDecember of that year when she left. She was rehired inOctober 1981 and worked as a full-time nurses aide untilNovember 10. She worked approximately 5 weeksduring her last period of employment. All three werepaid the minimum wage. There is no evidence that theywere licensed personnel. The aides' duties were primarilyto feed and bathe patients.As a nursing home the Respondent is licensed and reg-ulated by a state agency, the Kansas Department ofHealth and Environment. That department receives andinvestigates complaints regarding the delivery of patientcare at health institutions in the State. Furthermore, itroutinely monitors and considers the quality of patientcare on license renewals which must be sought annually.B. Broz and Hill1. Facts relied on by the General CounselSometime in March the Department of Health and En-vironment, having received some complaints-apparentlyfrom a patient's family-notified the Respondent that itwould conduct an investigation.4In April AdministratorFisher and Owner Chapman conducted a staff meetingregarding the investigation. There is little evidence in therecord regarding what occurred at the meeting, but Ithink it is fair to say that the Respondent sought infor-mation on the course of the investigation, including inci-dents which might be scrutinized. He also sought sugges-tions from employees regarding improving the operation.There is nothing specific in the record showing thestatus of the State's investigation between March andAugust. However, apparently on June 30, Fisher calledanother staff meeting at which she accused employeeJudy Fulton of being an instigator, saying she consideredFulton a troublemaker because she had talked to theState, even though she knew it was at the State's request.Fulton described to me the meeting she had had inMarch with a state investigator at a restaurants The in-vestigator, Ms. Jerry Pittsenberger, had a list of com-plaints, asked Fulton if she had any knowJedge regardingthem, and asked how director of Nursing Anita Hoffmanhandled herself with employees and residents. She alsoasked Fulton how money was handled. The investigatorasked Fulton how Food Service Supervisor TwylahNightengale got along with employees; she had questionsregarding whether Nightengale had exceeded her author-ity as food supervisor by injecting herself into the dutiesof other departments. She also asked about timesheetsand scheduling.According to Owner Chapman, notices of complaints are routinelygiven. He also testified to the effect that such investigations are relativelycommon.* Two former employees were also present at the restaurant with theinvestigator, Jonetta Carr and Marge Branson.240 AUTUMN MANORThe next day Fulton reported to Fisher what had tran-spired. Fisher asked her to list, as best she could, thosequestions which the investigator had asked. After check-ing with Pittsenberger and obtaining permission, Fultondid so. Thereafter, according to Fulton, a day did notpass without Fisher making some remark to her regard-ing the investigation. On June 30, the day of the meeting,Fulton was discharged.Fulton's discharge, together with the discharge ofNancy Soyez, was the subject of an unfair labor practicecomplaint which was settled and severed on the first dayof this hearing. That agreement contained a nonadmis-sion clause. The General Counsel's theory regardingthose two discharges was that the Respondent fired thembecause they had engaged in the protected concerted ac-tivity of banding together with other employees andholding meetings to discuss wages, hours, and terms andconditions of employment. That theory is significantlydifferent from the theory the General Counsel advanceswith respect to Broz and Hill.Broz and Hill were not involved in any of the forego-ing matters. It was not until late August when, accordingto Broz, she contacted another state investigator, BonnieConyers of the Social Rehabilitation Service, by tele-phone. While Broz did not explain what prompted her tomake the telephone call, she appears to have been con-cerned about incidents involving the treatment of pa-tients which she believed should be called to the atten-tion of the Social Rehabilitation Service. She hadbecome aware that Convers was conducting an investi-gation. The telephone conversation was never revealedto the Respondent.Broz testified she told Conyers of two incidents. Onone occasion she had observed Administrator Fisher, toinduce a patient to get out of bed, threaten to burn thepatient's religious articles while making the patientwatch. The second incident involved Director of Nurs-ing Anita Hoffman. Broz said that she had heard a pa-tient ask Hill to write a letter for her, but Hoffman inter-vened telling the resident in profane terms that Hill wasnot be write the letter and the patient should go to herroom.There is no evidence regarding any similar effort byalleged discriminatee Hill to contact the State.7Howev-er, Administrator Fisher testified that Conyers had askedto meet with the heads of each department and that Hill,as the social service designee, was one of those individ-uals. Fisher later asked Hill to describe her conversationwith Conyers.There is no evidence that either Broz or Hill wasaware of each other's involvement in the investigation orthat they had the interest of employees in mind whenthey spoke to the investigator.I The date of these incidens which appear to have occurred on thesame day is unclear. Broz testified she reported them to Conyers inAugust 1981. Her testimony before the DHE on November 2 describesthe incidents as having occurred in September. Did she mean September1980 or was she incorrect regarding the date of her telephone call toConyers?I Hill did not testify in this proceeding despite having filed her owncharge and despite having been subpoenaed by the General Counsel.Indeed, according to the Respondent's counsel, Hill also failed to appearat the Board's Regional Office prior to trial to discuss possible settlement.In late October both Broz and Hill were subpoenaedby the Department of Health and Environment to testifyat a November 2 hearing to determine whether or notthe Respondent's Florence facility should be relicensed.Both did so and appear to be the only two rank-and-fileemployees who gave testimony.Broz testified about the two incidents described above.Hill testified that one of her duties was to write lettersfor residents. In addition, she described several incidentswhich she had observed. She said in August she had seenAdministrator Fisher twice "smack" a resident on theback and push her to her room because the patient re-peated vulgarities. She testified there were times whenshe delivered to residents mail which had already beenopened and one resident needed permission from Fisherbefore sending letters. She described an incident whereshe had seen Fisher distribute cookies belonging to oneresident to other residents. She said that employees hadcommonly "yelled" at residents but the practice had re-cently diminished. Furthermore, patients were now beingpermitted a greater amount of freedom to leave thehome and were being offered coffeebreaks. Finally, shedescribed an incident in which a patient had left the fa-cility without permission, had returned, and had been"frisked."With respect to her own qualifications, Hill testifiedduring the DHE hearing that prior to taking the job shehad no previous background in social service and hadbeen given no specific orientation for it although sheheld the position for 2 years at the time of her testimonyand had served as activity director for 2 years beforethat. She testified that once a week she met with depart-ment heads to discuss care plans and a social service con-sultant came to the home about once a month to discusssuch plans with her. It should be observed that Hill,whose duties were part time in any event, had been re-duced from 3 days per week in July and August to I dayper week in September and October. She testified abouther reduced hours as well.Both Broz and Hill testified on November 2. Bothwere discharged on November 9, exactly I week later.Broz had normally worked 3 days per week at that time,but had not been scheduled to work at all during theweek of November 2. Likewise, Hill had not been sched-uled during that week either.2. Analysis and conclusionsUpon the foregoing facts the General Counsel assertsthat he had made out a prima facie case that the Re-spondent discharged Broz and Hill because they gavetestimony to the Kansas Department of Health and Envi-ronment and that such a discharge violates Section8(a)(1) of the Act. I agree that the evidence constitutes aprima facie case that the Respondent discharged Brozand Hill because they gave such testimony. However, Ishall not analyze the facts adduced in defense nor shall Imake specific factual findings resolving the two versionsbecause I conclude that even if that is the case such con-duct nevertheless does not violate Section 8(a)(1) of theAct.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUsually a protected concerted activity case requires aninitial analysis of whether or not the conduct is concert-ed, followed by an analysis of its protected status. I shalldeviate from this methodology here and simply assumearguendo that Broz and Hill were engaged in concertedactivity when they testified before the DHE pursuant toits subpoena. There are in fact real doubts concerningthe concerted character of their testimony. The analysiswould be difficult and would probably raise more ques-tions than answers. Since the ultimate outcome dependson the protected status question, which will require dis-missal whether or not "concert" can be found, there islittle point in deciding the first issue.8In support of his contention that such a discharge vio-lates Section 8(a)(1), the General Counsel relies princi-pally on the Board's decision in Misericordia HospitalMedical Center, 246 NLRB 351 (1979), enfd. 623 F.2d808 (2d Cir. 1980). In that case the Board found a hospi-tal to have violated Section 8(a)(l) of the Act by dis-charging a nurse, one Cafaro, who had participated in anad hoc committee which had made an unfavorable reportto the "Joint Commission on Accreditation of Hospitals."That commission was not a governmental agency, buthad a legal duty to survey hospitals to determine wheth-er or not they were meeting the standards of care man-dated by law. The ad hoc committee report which theJoint Commission received was the result of a collabora-tion by several physicians and nurses. Its report began byaccusing the hospital of "serious deficiencies in the qual-ity of care" at the hospital. That was followed by a de-scription of the various incidents which had led themembers of the ad hoc committee to their conclusion.As can be seen there are immediate differences be-tween Misericordia and the instant case. First, in Miseri-cordia, the dischargee had joined with other employees,at least nurses, if not physicians, in a traditional concert-ed act, the formation of a committee and the drafting ofa report. Nothing like that occurred in the instant case.I Without attempting to decide whether Broz and Hill's mandated tes-timony to the DHE is concerted the following item would need to beconsidered. Should the syntax of Sec. 7 delineating an element of em-ployee voluntarism in the conduct be literally applied? A strong argu-ment can be made that activities protected by Sec. 7 of the NationalLabor Relations Act, i.e., the right "to engage in .concerted activitiesfor the purpose of ... mutual aid or protection" must be matters of theemployees' own choice. In other words, the Act seems to protect em-ployees who choose to seek mutual aid or protection for themselves andother employees, contemplating an employee using his or her own freewill to engage in conduct seeking such an end. Sec 7 does not, by itsown grammar, concern itself with the volition of another entity, such asa court or an administrative agency exercising subpoena power. A sub-poena, by its own nature, is a form of legal compulsion requiring an indi-vidual to become a witness whether or not he or she wishes to do so. AsBroz and Hill were acting under a legal compulsion their own volitionwas not involved. Thus the element of self-will suggested by Sec. 7 ofthe Act may not be present.Moreover, one would need to inquire about the "substituted concertedactivity" concept-the legal fiction that it is a concerted act for one em-ployee to go to a governmental agency. (See Alleluia Cushion Co., 221NLRB 999 (1975), and its progeny.) While the Board has had no difficul-ty in finding concert when an employee goes to an agency having regula-tory authority over working conditions (i.e., OSHA, health departments,labor departments, workmen's compensation agencies, legislative bodies,etc.), many of the appellate courts have. Moreover, it is less than clearthat concert is involved when the agency has no authority over workingconditions. Complaints to some third parties or agencies (i.e., the policedepartment) may not affect working conditions at all.Neither Broz nor Hill was ever involved in any groupactivity. The only way their conduct may be consideredconcerted is if communicating with the state health de-partment is a concerted act in and of itself.Next, employee Cafaro's conduct in Misericordia waspurely voluntary, something she wished to do by virtueof her perception of performing some public good. Incontrast to that, both Broz and Hill were subpoenaed toappear, on an involuntary basis, before the department'shearing. It is probably true that Broz had motivationssomewhat similar to those of Cafaro when she telephonethe state investigator. But there is no evidence that theRespondent had any knowledge or even any idea ofHill's purpose except that it knew Hill had responded toa routine request from the department. No evidence hasbeen adduced that Hill had any motive other than to co-operate as the Respondent had requested.Even if Broz and/or Hill harbored altruistic or anyother motives for giving their testimony, the Respondentcould not have know it. All it knew was that both indi-viduals had, pursuant to a subpoena, given testimony de-scribing in factual terms incidents about which the de-partment wished to know. Moreover, even if it can beassumed that the employees' motives were designed toimprove patient care, the principal altruistic motivewhich the Respondent might have presumed,9it doesnot follow that the Respondent would view their testi-mony as aimed at the improvement of working condi-tions of the employees at the home. Their testimony hadnothing to do with working conditions per se.Indeed, neither Broz nor Hill gave any specific testi-mony regarding conditions at the home as they impactedemployees directly. Thus, it may reasonably be conclud-ed that during the investigative stage they were notasked to describe such matters to the department and didnot do so. Furthermore, it is unlikely that the departmentwould be particularly concerned about the working con-ditions of employees or take the employees' part in theconsideration of such matters. The department's statuto-ry mandate deals with patient care, not the rights of em-ployees. (See Kan. Stat. Ann. Ch. 39, Art. 9.) That lawgives the department no authority directly to regulatethe working conditions of employees in nursing homes.To the extent that the State exercises such authority, it isthrough an entirely different department, the Departmentof Labor, and its authority is set forth in the KansasLabor and Industry Code.The General Counsel concedes that Broz and Hill'stestimony before the department had no direct impact onworking conditions. He nonetheless argues that there isan indirect impact. He asserts that patient abuse, left un-corrected, could cause patients to become resentful andmore difficult to handle. Whether that argument wouldprevail in other fact patterns, it is not supported by therecord here.Both Broz and Hill testified to specific incidents whichthey had observed while employed at the Respondent.Examples were allegedly slapping a balky patient on theback, monitoring outgoing mail, prohibiting an employee9 Chapman's actual perception was that the testimony threatened theRespondent's existence as menacing its license.242 AUTUMN MANORfrom writing a letter for a patient, distributing cookiesbelonging to a patient to other patients, and similar inci-dents. Many of these incidents may have been perfectlyjustifiable. Hill did not testify that the patient whoseback was slapped was injured or in any way harmed. Itmay have been that the patient was mentally ill in amanner requiring a certain amount of attention-gettingand that such treatment was medically acceptable. Like-wise monitoring the mail of mentally ill patients may bedesirable depending on the nature of that individual's ill-ness. Similarly, with respect to the cookies, the recipientmay have given permission or was unable either to con-sume them or otherwise give permission; if the cookieswere not eaten by somebody they may have gone unen-joyed altogether. tONeither I nor the Board is in any position, particularlyon the slender nature of this record, to determine wheth-er such action was justifiable. It may well be that theconduct was inappropriate. However, only an agencywith expertise in that field would know. It seems unlike-ly that Broz as a nurses aide or Hill as a social servicedesignee would be in a position to know. Neither hadmedical, psychiatric, or managerial training or experi-ence. Their duties were hygienic. In contrast the two in-dividuals who were accused of the misconduct were Ad-ministrator Fisher and Director of Nursing Hoffman.These individuals were in position of both knowledgeand authority regarding such matters. The appropriateagency to evaluate the Broz-Hill reports against theFisher-Hoffman explanations would be the state agencyregulating such conduct, not the Board. Thus, when theGeneral Counsel argues that these incidents might havean impact on working conditions, he is simply engagingin speculation, for these incidents, if they occurred, mayhave been within accepted standards of residential care.If so, the Board should not attempt to second guess theDepartment of Health and Environment which has ex-pertise in this field and assume a detrimental impact onthe working conditions of employees. In the final analy-sis the Board cannot know whether this conduct wouldresult in adverse working conditions for employees. And,if it cannot know, it cannot simply assume it. Thus, theGeneral Counsel fails in his proof that these incidents, ifuncorrected, would have an adverse impact on employ-ees' working conditions.However, it is argued that Misericordia, supra, togetherwith the Board's decision in Reading Hospital, 226NLRB 611 (1976), requires such an assumption and thatindirect impact, even if only potential, is enough to gainthe Act's protection. Yet, G & W Electric Specialty Co.,154 NLRB 1136 (1965) (Member Jenkins dissenting), enf.denied 360 F.2d 873 (7th Cir. 1966), cited by the GeneralCounsel, sets forth a rule which appears severely todamage his own argument. At 1137 of that decision theBoard says that Section 7 protection may be extended toactivity which is "close enough in kind and character,and bears such a reasonable connection to matters affect-ing the interest of employees qua employees, as to comewithin the general reach of the 'mutual aid and protec-tO The alleged threat to burn religious articles does not appear to fallwithin the category of justifiability.tion' the statute is concerned to protect." If the propertest is that which is cited in G & W Electric Specialty-that is, the interest must be employee qua employee, "Hill and Broz's situations fall short. They were not en-gaged in employees qua employee conduct but in em-ployee qua patient conduct. Thus, the case instead ofsupporting the General Counsel actually supports theRespondent. 1 2Even so, the General Counsel argues that in Mlisericor-dia and Reading the nurses involved in those cases werealso engaged in employee qua patient activity, but theBoard nonetheless found it to be conduct protected bySection 7. First, I note that Misericordia contains an ele-ment ignored by the General Counsel and to some extentby those decisions which discuss the meaning of Miseri-cordia. 13 In that case the nurse in question, Cafaro, in ad-dition to her activities on behalf of the ad hoc commit-tee, was also engaged in union organizing. That fact wasto some extent subordinated to the concerted activityissues in the case, but for precedental purposes cannot beignored. Recently the First Circuit described Misericordiaas having occurred in the context of "a labor dispute."See NLRB v. Mount Desert Island Hospital, 695 F.2d 634(lst Cir. 1982), where that court said: "Although some ofthe complaints were directed at managerial policies out-side the scope of working conditions, the (Second Cir-cuit] found sufficient nexus with a labor dispute to holdthat the activity was protected." (Emphasis added.) Ifind such a comment significant in analyzing the scope ofMisericordia for it demonstrates that the ratio dccidendiof that case is somewhat elusive.Assuming, however that Misericordia was decided onconcerted activity grounds rather than labor disputegrounds, there are still some significant differences be-tween that case and the instant one. In Misericordia thead hoc committee's complaints were said to be directlyrelated to the level of staffing at the hospital and thenumber of patients per staff member. A similar concernwas raised in Reading Hospital, supra. There has been noshowing of such a concern here. The incidents whichBroz and Hill described to the Department of Healthhad nothing to do with the number of staff members re-quired to carry out the home's mission of patient care.iI The test is consistent with similar language of the Supreme Court inEastex, Inc. v. NLRB, 437 U.S. 556 at 565-568 (1978).12 The Board's recent decision in Carpenters Local 35. 264 NI. Ri 795(1982), is somewhat confusing regarding the protected status of the con-duct. Carpenters was decided I day after the instant hearing closed andhas not been cited by either party, no doubt due to normal delays ill dis-semination. There the Board (Member Fanning dissenting) found a viola-tion of Sec. 8(a)(1) when the employer, a union, discharged two assistantbusiness agents for reporting financial and election irregularities to theDepartment of Labor as possible violations of the Labor Man;gementReporting and Disclosure Act. The Board panel majority found theirreport to be both concerted and protected but, in reply to the dissenl.also found it to be protected intraunion conduct. It did not directly appl.the G d W Electric Specialty rule to determine the protected status of theconcerted conduct. (Member Fanning's dissent, though not clear on thepoint, may have been an effort to do so.) To the extent that Carpente.rLocal 35 is inconsistent with G & W' Electric Specialty and Ea /cxv. I de-cline to follow it for the case can be interpreted as decided oil othergrounds.'3 E.g, Member Fanning's dissent in Carpenters .ocal 35. supra, refer-ring to the "staffing levels" issue243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither did it relate to other working conditions tradi-tionally accepted by the Board as protected: safety,health, wages, supervisory authority, etc.Finally, the General Counsel argues that state law im-poses a duty on nursing home employees to report pa-tient abuse or neglect to the appropriate state agency,and that such a duty to report is a condition of employ-ment. Assuming that to be the case,'4I fail to see its ma-teriality. Section 7 rights stand on their own and are pro-tected for what they are. They are not increased ineither number or stature by a state-imposed working con-dition. The touchstone remains: Are the employees at-tempting to improve working conditions via employeequa employee conduct? Accordingly, I do not concernmyself further with state law as somehow bettering Brozand Hill's standing under Section 7.Therefore, I am unable to conclude, as the GeneralCounsel urges, that Section 7 protects employees whotestify in aid of a state regulatory agency performing itsfunctions where that agency has no direct relationship toregulating the working conditions of employees. It fol-lows, therefore, that Broz and Hill had no Section 7 pro-tection when they testified factually before the State De-partment of Health and Environment in order to assistthat agency in carrying out its legislative function. Ac-cordingly, the complaint should be dismissed insofar as itrelates to the allegations involving Broz and Hill."'C. Kurtz1. The factsThe facts relating to Sundra Kurtz' discharge are quitesimple. As noted previously, she had been initially hiredas an aide in July 1980 and worked for several monthsbefore leaving her employment without explanation. Ad-ministrator Fisher rehired her in October 1981 and sheworked until November 10 when she was discharged.On November 9, Chapman and Fisher conducted a meet-ing of employees regarding, among other things, theDHE licensure hearing which had been held a weekbefore. It was on the day of the meeting that Chapmanhad discharged Broz and Hill and that decision hadbecome common knowledge among the employees.During the meeting, Kurtz, at Chapman's invitation toask questions, asked why Broz and Hill had been dis-charged. When Chapman told her Hill had been dis-charged because she was not qualified for her job, Kurtz14 In fact the Kansas law does not impose such a condition on unli-censed personnel such as nurses aides or social designees. It does do sofor licensed healing arts personnel. (See Kan. Rev. Stat., sec. 39-1402.)15 I have deliberately made no factual findings regarding the reasonsBroz and Hill were actually discharged, although I have earlier agreedthat the General Counsel has made out a prima facie case that they weredischarged because they gave the testimony. I refrain from making suchfindings here because, in my view, to do so would be overstepping myauthority under the Act by suggesting findings which the State may wishto make for itself. Both it and the employees involved have the right tofile suit under Kansas law and ultimate findings, if any, should be madeby the Kansas court system rather than the Board. (See Kan. Rev. Stat.,sec. 39-1403(b).):No employer shall terminate the employment of, prevent or impairthe practice or occupation of or impose any other sanction on anyemployee solely for the reason that such employee made or causedto be made a report under this act.expressed disbelief saying Hill "must have been quali-fied" because she had worked for the Respondent forover 5 years.Chapman, who did not know Kurtz, thereupon askedFisher for her name. He then asked Kurtz if she was oneof the people who gossiped about the Respondent behindclosed doors. Without waiting for Kurtz' answer, hesaid, "That's the reason why [Broz] was fired."Chapman, concededly, was annoyed with Kurtz' ques-tion as well as her expression of doubt regarding thereason he advanced for Hill's discharge. He admitted hedirected Fisher to pull Kurtz' personnel file with the in-tention of finding something to justify discharging her.That search revealed a number of shortcomings, but Ad-ministrator Fisher agreed she would not have fired Kurtzwithout having been instructed to do so by Chapman.The shortcomings on which Chapman now relies includesuch things as Kurtz' failure to comply with the dresscode; i.e., occasionally wearing blue jeans instead ofloose-fitting pants, her attendance, her failure to prompt-ly obtain a tuberculin test on her employment, and someminor incidents supposedly involving patients aboutwhich the Respondent's proof is very weak. All of thesethings were dredged up immediately after Kurtz ques-tioned Chapman at the November 9 meeting. I have nodifficulty in concluding that had Kurtz not asked herquestions Chapman would not have begun searching forexcuses to discharge her.2. Analysis and conclusionsHaving concluded that Kurtz was discharged becauseshe asked questions regarding the Respondent's reasonsfor discharging Broz and Hill, followed by a suggestionthat the reasons could not be true, the only questionwhich remains is whether or not that conduct violatesSection 8(a)(1) of the Act. I conclude that it does. TheBoard has held on numerous occasions that Section 7 ofthe Act protects employees who, in the presence ofother employees, question their employer regardingterms and conditions of employment. Quite clearly suchquestions are directed at determining what those condi-tions are so that, if necessary, employees may intelligent-ly assess the need to engage in activities for their mutualaid or protection. Stifling such questions interferes withthe right. See, for example, Prescott Industrial Products,205 NLRB 51 (1973); Markle Mfg. Co., 239 NLRB 1353,1354 (1979); Howell Metal Co., 243 NLRB 1136 (1979);Pepper Packing Co., 243 NLRB 215 (1979). Cf. NLRB v.Southern Plasma Corp., 626 F.2d 1287 (5th Cir. 1980). Itfollows that the Respondent violated Section 8(a)(1) ofthe Act when on November 10 it discharged Kurtz.Ill. THE REMEDYHaving found that the Respondent has engaged in vio-lations of Section 8(a)(1) of the Act by discharging itsemployee Sundra Kurtz for exercising her Section 7right to inquire about the terms and conditions of em-ployment, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. Theaffirmative action shall include an order requiring the244 AUTUMN MANORRespondent to immediately offer Kurtz reinstatement toher former job or, if it no longer exists, to a substantiallyequivalent job, and to make her whole for any loss ofpay she may have suffered by reason of the discrimina-tion aganist her. Backpay and interest thereon shall becomputed on a quarterly basis in the manner prescribedby the Board in F. W. Woolworth Co., 90 NLRB 289(1950), and Florida Steel Corp., 231 NLRB 651 (1977).See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).On these findings of fact and the entire record in thiscase, I make the followingCONCLUSIONS OF LAW1. The Respondent, Autumn Manor, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Respondent violated Section 8(aX)(1) of the Actwhen on November 10, 1981, it discharged its employeeSandra Kurtz because she engaged in activities protectedby Section 7 of the Act.3. The Respondent did not violate Section 8(a)(1) ofthe Act when on November 9, 1981, it discharged itsemployees Dorothy Broz and Maxine Hill.On the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record'6in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommendedORDER'7The Respondent, Autumn Manor, Inc., Florence,Kansas, its officers, agents, successors, and assigns, shall:6 If any independent 8(aX)) violations may be seen from this record,the parties are in agreement that they have been remedied by the settle-ment agreement in Cases 17-CA-10470-1 and 17-CA-10470-2 nowclosed on compliance."7 If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1. Cease and desist from(a) Discharging employees because they ask questionsregarding the terms and conditions of their employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately offer Sundra Kurtz reinstatement toher former job or, if that job no longer exists, to a sub-stantially equivalent job, without prejudice to her senior-ity or any other rights and privileges and make herwhole, with interest, for lost earnings in the manner setforth in that section of this Decision entitled "TheRemedy," dismissing, if necessary, any employee who re-placed her.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all of the records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Florence, Kansas facility copies of theattached notice marked "Appendix."18Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by its authorized represent-ative, shall be posted immediately upon receipt and main-tained for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply.IT IS FURTHER ORDERED that the remainder of thecomplaint be, and hereby is, dismissed."U If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."245